             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION
IN RE:                             :
                                   :
THRUSH AIRCRAFT, INC.,             : Chapter 11 Case No. 19-10976-AEC
                                   :
               Debtor.             :
                                   :


                        NOTICE OF CONTINUED MEETING OF CREDITORS

            PLEASE TAKE NOTICE that the Meeting of Creditors originally scheduled for

  October 3, 2019 at 11:30 am has been continued to October 8, 2019 at 11:00 A.M., and will

  be held at 341(a) Meeting Room, 345 W. Broad Ave., Old Albany Federal Courthouse. & Post

  Office, 3rd Floor, Albany, Georgia 31701.


           This 13th day of September, 2019.

                                                                         STONE & BAXTER, LLP
                                                                         By:

                                                                         /s/ Matthew S. Cathey
                                                                         Ward Stone, Jr.
                                                                         Georgia Bar No. 684630
                                                                         Matthew S. Cathey
                                                                         Georgia Bar No. 759547
                                                                         G. Daniel Taylor
                                                                         Georgia Bar No. 528521
Fickling & Co. Building, Suite 800                                       wstone@stoneansbaxter.com
577 Mulberry Street                                                      mcathey@stoneandbaxter.com
Macon, Georgia 31201                                                     dtaylor@stoneandbaxter.com
478.750.9898
                                                                         Proposed Counsel for Debtors
G:\CLIENTS\Thrush Aircraft\First Day Motions\Notice of Continued 341 Meeting of Creditors (09.13.19).doc
